--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of October 14, 2018,
by and between Deluxe Corporation, a Minnesota corporation, whose address is
3680 Victoria Street North, Shoreview, MN 55126 (the “Company”), and Barry C.
McCarthy, an individual (“Executive”).


RECITALS


A.         The Company is, among other things, engaged in the business of
providing products and services, including customized checks and forms, website
development and hosting, email marketing, social media, search engine
optimization, logo design and other marketing solutions, to small businesses,
and providing products and services, including checks, data driven marketing,
treasury management and digital engagement solutions, to financial institutions
(such products and services, together with such other products or services as
may be produced or sold by the Company or any of its Affiliates (as defined
below) from time to time, the “Business”).


B.          The Company desires to employ Executive and Executive desires to
accept such employment with the Company effective as of November 26, 2018 (the
“Effective Date”), subject to the terms and conditions of this Agreement.


C.          In connection with Executive’s employment with the Company,
Executive will have access to confidential, proprietary and trade secret
information of the Company and relating to the Business, which confidential,
proprietary and trade secret information the Company desires to protect from
disclosure and unfair competition.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:


1.           Employment. Effective as of the Effective Date, the Company shall
employ Executive, and Executive shall accept such employment and perform
services for the Company, upon the terms and conditions set forth in this
Agreement.


2.           Term of Employment. The term of Executive’s employment under this
Agreement with the Company shall be for the period commencing on the Effective
Date and continuing until terminated in accordance with Section 8 hereof. The
period of Executive’s employment under this Agreement shall be the “Employment
Term”.



--------------------------------------------------------------------------------

3.           Position and Duties.


(a)        Employment with the Company. While Executive is employed by the
Company during the Employment Term, Executive shall hold the position of Chief
Executive Officer and shall report to the Company’s Board of Directors (the
“Board”).  All employees of the Company and its Affiliates will report to
Executive or his designee (except that the Company’s internal audit function may
report directly to the Board or a committee thereof, with administrative
reporting to Executive). Executive shall be appointed to the Board consistent
with the Company’s bylaws.  Executive shall perform such duties and
responsibilities for the Company and its Affiliates consistent with his
positions and as may otherwise be established from time to time by the Board,
but in all cases consistent with the duties and responsibilities associated with
the chief executive officer position for companies of comparable size and
nature.  Such duties and positions may include service as an officer or director
of the Company or its Affiliates, which duties shall be performed without
additional compensation. For purposes of this Agreement, “Affiliate” means an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, or an
unincorporated organization, that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.


(b)         Performance of Duties and Responsibilities. During the Employment
Term Executive shall serve the Company faithfully and to the best of his ability
and shall devote his full working time, attention and efforts to the business of
the Company. Executive will follow and comply with applicable policies and
procedures adopted by the Company from time to time, including without
limitation the Company’s Code of Business Ethics and other policies relating to
business ethics, conflict of interest, non-discrimination and non-harassment,
confidentiality and protection of trade secrets. Executive will not engage in
other employment or other material business activity, except as approved in
writing by the Board. During his employment with the Company, Executive may
participate in civic, religious and charitable activities and personal
investment activities to a reasonable extent, so long as such activities do not
interfere with the performance of his duties and responsibilities hereunder nor
conflict with Executive’s obligations hereunder.  As of the Effective Date, the
Board consents to Executive’s engagement in the activities set forth on Annex A
attached hereto, with such consent subject to review from time to time in the
Board’s reasonable discretion.


(c)         Work Location. During the Employment Term, Executive’s primary place
of work will be the Company’s headquarters in Shoreview, Minnesota, and,
commencing within six months following the Effective Date, Executive will
establish a residence in the Twin Cities area.  Executive is expected to work
full-time from the Company’s Shoreview offices, subject to  Executive’s
business-related travel to fulfill his duties as CEO and appropriate use of paid
time off.  The Company will also provide Executive with an office in the
Company’s Perimeter Mall office location in Atlanta, Georgia, through September
30, 2021.



  4.
Compensation.



(a)         Base Salary. During the Employment Term, the Company shall pay to
Executive a base salary for services at the annual rate of not less than
$900,000.00 (the “Base Salary”), which Base Salary shall be paid in accordance
with the Company’s normal payroll procedures and policies, as such procedures
and policies may be modified from time to time. The Base Salary shall be
reviewed and adjusted in the sole discretion of the Board’s Compensation
Committee (the “Committee”), provided, however, that Executive’s Base Salary may
be reduced by not more than 10% of Executive’s then-current Base Salary as part
of an across-the-board reduction for all senior executives of the Company.


2

--------------------------------------------------------------------------------

(b)          Annual Incentive Compensation.


(i)          Annual Incentive Plan. For fiscal year 2018 and 2019, Executive
will be eligible for an annual incentive bonus with a target opportunity equal
to 120% of Executive’s Base Salary, and a maximum award percentage of 200% of
target, pro-rated for 2018, pursuant to the terms and conditions of the
Company’s Annual Incentive Plan (the “AIP”) as in effect during the applicable
period. Subject to all other terms and conditions of the AIP, Executive’s AIP
bonus for 2018 will be a minimum of 100% of target, pro-rated for the portion of
2018 fiscal year Executive is employed by the Company, and Executive’s AIP bonus
for 2019 will be a minimum of 50% of target. For fiscal years of the Employment
Term following 2019, Executive’s AIP shall be on such terms and conditions as
determined in the sole discretion of the Committee.



(ii)        Long Term Incentive Plan. For fiscal year 2019, the Company will
award Executive a grant under the Company’s 2017 Long-Term Incentive Plan (the
“LTIP”) with a total grant date fair value of $3,000,000 on the date of grant,
subject to the requirements and other terms and conditions of the LTIP (the
“LTIP Grant”), except as set forth in the following sentence. The 2019 LTIP
Grant awards will (i) provide for continued vesting (or comparable terms) if
Executive is terminated without Cause or for Good Reason (which terms in the
2019 LTIP Grant shall be defined as set forth in this Agreement) within the
first two years after grant, subject to signing and not rescinding a release of
claims and material compliance with the restrictive covenants applicable to
Executive and (ii) use the Disability definition in this Agreement. The LTIP
Grant will be granted at the same time and in accordance with the normal
practices of the Committee for fiscal year 2019 LTIP grants to other executives
of the Company, and will consist of a mix of stock options vesting ratably over
three (3) years starting on the first anniversary of the grant date (25%),
restricted shares or units vesting ratably over three (3) years starting on the
first anniversary of the grant date (30%) and performance shares (45%). The
performance shares will have a three-year performance results period with
performance measurements to be established at the discretion of the Committee.
For fiscal years of the Employment Term following 2019, Executive’s LTIP
participation shall be on such terms and conditions as determined in the sole
discretion of the Committee.


(c)         Signing Bonus. In consideration of Executive’s execution and
delivery of this Agreement and his commencement of employment with the Company,
the Company will pay to Executive a one-time lump sum payment in the gross
amount of $1,150,000, less required and authorized deductions and withholdings
(the “Signing Bonus”), which shall be payable on the first payroll date
following the Effective Date. If Executive’s employment ends prior to the first
anniversary of the Effective Date due to termination by the Company for Cause
(as defined below) or resignation by Executive other than for Good Reason (as
defined below), Executive will repay the Company for the full amount of the
Signing Bonus.


3

--------------------------------------------------------------------------------

(d)         Replacement Equity Awards. On the first business day of Executive’s
employment with the Company, the Company will award Executive (i) restricted
stock units with a total grant date fair value of $4,000,000, and (ii) stock
options with a total grant date fair value of $2,000,000, each on the terms and
conditions set forth in the LTIP and the forms of award agreements set forth in
Annex B and Annex C, respectively (the “Equity Awards”). The Equity Awards will
vest over three years, with 20% of the shares vesting on the first anniversary
of the grant date, 40% of the shares vesting on the second anniversary of the
grant date, and 40% of the shares vesting on the third anniversary of the grant
date.


(e)         Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in each employee benefit plan and program of the
Company, including health, dental, vision, long-term disability and life
insurance, retirement and deferred compensation plans, and annual executive
physical examinations, to the extent that Executive meets the eligibility
requirements for such individual plan or program. The benefit programs may be
changed, amended, or terminated from time-to-time in the discretion of the
Company, and the Company makes no assurances of the continuation of any
particular benefit plans or programs.


(f)          Paid Time Off.  During the Employment Term, Executive will be
entitled to thirty (30) days of paid time off during each year of service with
the Company, to be accrued and used in accordance with the Company’s policies as
in effect from time to time. Employee will use paid time off at times and in a
manner so as to minimize disruption to the operations of the Company.


(g)         Expenses. During the Employment Term, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket business, travel and
entertainment expenses incurred by him in the performance of his duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.


(h)          Relocation. Executive will relocate his primary residence to the
Twin Cities metropolitan area on or before September 30, 2021.  Executive will
be eligible for relocation assistance in connection with relocating his primary
residence from Atlanta, Georgia to the Twin Cities metropolitan area, in
accordance with the Company’s then-current policies for executives.




5.
Confidential Information.



(a)          Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means any information in any form related
to the Business, that the Company has not made public and that is not generally
known to the public, including, without limitation, information relating to the
operations, research, development, manufacturing, accounting, purchasing,
finances, forecasting, performance, engineering, human resources, customers,
vendors, sales, marketing, strategy, future plans and other proprietary matters
of the Company and its Affiliates, and information that is entrusted to the
Company or its Affiliates in confidence by third parties (“Confidential
Information”).


(b)          Duty Not to Disclose. During Executive’s employment with the
Company and at all times thereafter, except as expressly permitted by the Board
in writing, Executive shall keep confidential and not disclose, divulge, furnish
or make accessible to anyone or use in any way or form, other than in the
ordinary course of the business of the Company, any Confidential Information.
Executive shall take reasonable steps to protect the confidentiality of
Confidential Information and shall refrain from any acts or omissions that would
reduce the value of Confidential Information to the Company or any of its
Affiliates.


4

--------------------------------------------------------------------------------

(c)          Acknowledgement. Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and its
Affiliates and represents a substantial investment of time and expense by the
Company and its Affiliates, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company and its Affiliates. The
parties acknowledge and agree that Executive’s obligations under this Agreement
to maintain the confidentiality of the Confidential Information are in addition
to any obligations of Executive under applicable statutory or common law.


(d)          Exceptions. The foregoing obligations of confidentiality shall not
apply to any Confidential Information to the extent that it (i) is now or
subsequently becomes generally publicly known or generally known in the industry
in which the Company operates in the form in which it was obtained from the
Company (or its applicable Affiliate), (ii) is independently made available to
Executive in good faith by a third party who has not violated an obligation of
confidentiality to the Company or any of its Affiliates, or (iii) is required to
be disclosed by legal process, but solely for such purpose and in which case
before making any disclosure Executive shall first notify the Company that he
believes he is required to disclose Confidential Information pursuant to legal
process and allow the Company reasonable time to oppose such disclosure.
Notwithstanding any other provision of this Agreement, Executive understands
that he may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (x) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and Executive
does not disclose the trade secret except pursuant to a court order.


6.           Ventures. If, during Executive’s employment with the Company,
Executive is engaged in or associated with the planning or implementation of any
project, program or venture involving the Company (or any of its Affiliates) and
a third party or parties, all rights in such project, program or venture shall
belong to the Company. Except as approved in writing by the Board, Executive
shall not be entitled to any interest in any such project, program or venture or
to any commission, finder’s fee or other compensation in connection therewith,
other than the compensation to be paid to Executive by the Company as provided
herein. Executive shall have no interest, direct or indirect, in any customer or
supplier that conducts business with the Company (or any of its Affiliates),
unless such interest has been disclosed in writing to and approved by the Board
in writing before such customer or supplier seeks to do business with the
Company (or any of its Affiliates). Ownership by Executive, as a passive
investment, of less than 1.0% of the outstanding shares of any class of stock
that is regularly traded on a recognized domestic or foreign securities exchange
or over-the-counter market shall not constitute a breach of this Section 6.


5

--------------------------------------------------------------------------------

7.           Patents, Copyrights and Related Matters.


(a)         Disclosure and Assignment. Executive shall immediately disclose to
the Company any and all improvements, discoveries, processes, know-how,
trade-secrets and inventions (“Discoveries”) that Executive may conceive and/or
reduce to practice individually or jointly or commonly with others while he is
employed with the Company or any of its Affiliates.  Executive agrees to assign
and does hereby immediately assign, transfer and set over to the Company his
entire right, title and interest in and to any and all Discoveries, and in and
to any and all intellectual property rights thereto.  Executive agrees to
execute all instruments deemed necessary by the Company to protect and perfect
rights in and to the Discoveries.  This Section 7(a) shall not apply to any
Discoveries for which no equipment, supplies, facilities, confidential,
proprietary or secret knowledge or information, or other trade secret
information of the Company or any of its Affiliates was used and that was
developed entirely on Executive’s own time, and (i) that does not relate (A)
directly to the business of the Company or any of its Affiliates, or (B) to the
Company’s or any Affiliate’s actual or demonstrably anticipated research or
development, or (ii) that does not result from any work performed by Executive
for the Company or any of its Affiliates.


(b)          Copyrightable Material. Executive agrees to assign and does hereby
assign to the Company all right, title and interest in all copyrightable
material (including intellectual property rights therein) that Executive
conceives or originates individually or jointly or commonly with others, and
that arise during his employment with the Company or any of its Affiliates and
out of the performance of his duties and responsibilities under this Agreement. 
Executive shall execute any and all papers and perform all other acts necessary
to assist the Company to obtain and register copyrights on such materials. 
Where applicable, works of authorship created by Executive for the Company or
any of its Affiliates in performing his duties and responsibilities hereunder
shall be considered “works made for hire,” as defined in the U.S. Copyright Act.




8.
Termination of Employment.



(a)          Executive’s employment with the Company and the Employment Term
shall terminate immediately upon:


(i)         Executive’s receipt of written notice from the Company of the
termination of Executive’s employment with or without Cause (or effective on
such later date specified in such written notice from the Company);


(ii)         Executive’s abandonment of employment or resignation with or
without Good Reason;


(iii)        Executive’s Disability (as defined below); or


(iv)        Executive’s death.


(b)         The date upon which Executive’s termination of employment with the
Company is effective is the “Termination Date.” For purposes of Section 9 of
this Agreement only, with respect to the entitlement to and timing of any
payments thereunder, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (the “Code”). Upon receipt of any notice from Executive of his
intended resignation, the Company may in its sole discretion relieve Executive
of some or all duties, responsibilities and/or positions hereunder.


6

--------------------------------------------------------------------------------

9.            Payments upon Termination of Employment.


(a)          Except as provided in Section 9(h) below, if Executive’s employment
with the Company is terminated (i) by the Company without Cause or (ii) by
Executive for Good Reason, then, subject to Section 9(g) below, and in addition
to his Base Salary and the amount of any other benefits to which Executive is
legally entitled as of the Termination Date under the terms and conditions of
any benefit plans of the Company in which Executive is participating as of the
Termination Date (including but not be limited to any earned but unpaid AIP for
the prior fiscal year) (“Earned Amounts”), the Company shall provide the
following severance benefits to Executive:


(i)                (A) if the Termination Date occurs prior to the second
anniversary of the Effective Date, severance pay equal to the sum of (x)
Executive’s then current annual Base Salary (without giving effect to any
reduction that is the basis for Executive’s resignation for Good Reason) plus
(y) Executive’s AIP bonus at 100% of target; or


(B) if the Termination Date occurs on or after the second anniversary of the
Effective Date, severance pay equal to Executive’s then-current annual Base
Salary (without giving effect to any reduction that is the basis for Executive’s
resignation for Good Reason),


in each case payable in installments over twelve (12) months following the
Termination Date in accordance with the Company’s regular payroll practices;


(ii)        If the Termination Date is in 2018 or 2019, an AIP bonus for such
fiscal year not less than the applicable minimum AIP bonus set forth in Section
4(b)(i), pro-rated for the portion of the applicable fiscal year that Executive
was employed by the Company, payable at the same time as AIP awards are paid to
other senior executives of the Company;


(iii)       For a period of twelve (12) months commencing on the first
anniversary of the initial payment in Section 9(a)(i), a monthly payment during
each month in such twelve (12) month period equal to the amount, if any, that
Executive’s monthly Base Salary rate as of the Termination Date (without giving
effect to any reduction that is the basis for Executive’s resignation for Good
Reason) exceeds his monthly earned income from full-time employment during that
month in such twelve (12) month period. In order to be eligible to receive any
such payment under this Section 9(a)(ii), Executive will use reasonable efforts
to obtain other full-time employment opportunities consistent with Executive’s
skill and experience, and provide the Company not later than the last day of
each calendar month during such twelve (12) month period a description of his
efforts to seek other full-time employment and documentation of his earned
income from full-time employment, such as his payroll statement or, if
applicable, his written statement that he is not then employed, and within
thirty (30) days thereafter, the Company will make such differential payment to
Executive;


7

--------------------------------------------------------------------------------

(iv)      Senior executive-level outplacement counseling and support services
for a period of up to twelve (12) months following the Termination Date, to be
provided through the Company’s then-current preferred provider of such services;
and


(v)        if Executive is eligible for and takes all steps necessary to
continue his and his eligible dependent’s group health insurance coverage with
the Company following termination of employment with the Company, the Company
will pay for the COBRA premium costs for such coverage, at the same level of
coverage that was in effect as of the Termination Date, for a period of up to
twelve (12) months after the Termination Date, or such earlier date COBRA
coverage is no longer available to Executive under applicable law or plan.


(b)          If Executive’s employment with the Company is terminated for any
reason other than under circumstances provided in Section 9(a) above, the
Company shall pay to Executive or his beneficiary or his estate, as the case may
be only the Earned Amounts through the Termination Date.  For the avoidance of
doubt, no severance or benefits will be payable to Executive in connection with
a termination of employment by reason of: (i) Executive’s abandonment of his
employment or resignation other than for Good Reason; (ii) termination of
Executive’s employment by the Company for Cause; or (iii) Executive’s death or
Disability.


(c)          “Cause” hereunder shall mean that one of the following events or
conditions has occurred during the Employment Term:


(i)          willful act or acts of dishonesty undertaken by Executive that
result in substantial gain or personal enrichment of Executive at the expense of
the Company;


(ii)         unlawful conduct or gross misconduct that is willful and deliberate
on Executive’s part and is or is reasonably likely to be injurious to the
business, finances or reputation of the Company;


(iii)        the conviction of Executive of, or plea of guilty or no-contest by
Executive to, a gross misdemeanor involving moral turpitude or a felony;


(iv)        material breach by Executive of any terms, conditions or
representations of this Agreement or of any material written policies of the
Company, which failure or breach, if curable, has not been cured by Executive to
the reasonable satisfaction of the Board within thirty (30) days after written
notice thereof to Executive from the Company.


For purposes of this Section 9(c), no act or failure to act shall be treated as
“willful” unless done, or omitted to be done, by Executive not in good faith and
without the reasonable belief that Executive’s action or omission was in the
best interest of the Company. Executive’s termination for Cause shall be
effective when approved at a meeting of the Board (excluding Executive) based
upon its determination that Executive engaged in an act or omission set forth in
a written notice delivered to Executive in accordance with this Agreement that
Executive’s employment will be terminated for Cause and that such act or
omission constitutes Cause under this Agreement.


8

--------------------------------------------------------------------------------

(d)         “Disability” hereunder shall have the meaning set forth in the
Company’s group long-term disability plan applicable to Executive for purposes
of eligibility for long-term disability benefits; provided, if no such plan or
definition exists, then “Disability” shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his position
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 120
days or more during any 180-day period.  A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least thirty (30) days.


(e)          “Good Reason” hereunder shall mean the occurrence of any of the
following without Executive’s consent and not caused by Executive:


(i)         the assignment to Executive of any position and/or duties, or any
other action by the Company, that results in a material diminution in
Executive’s position, authority, duties or responsibilities, excluding any
diminution attributable solely to the fact that the Company is no longer a
public company;


(ii)        any material reduction in Executive’s Base Salary or AIP target
opportunity (other than a reduction in Base Salary made as part of an
across-the-board reduction permitted by Section 4(a) above);


(iii)       any material breach by the Company of this Agreement, including but
not limited to a requirement that Executive report to anyone other than the
Board or the failure of any successor to all or substantially all of the
business or assets of the Company to assume this Agreement in writing (other
than in the case of merger by which transfer of this Agreement occurs by
operation of law), or any other written agreement between Executive and the
Company;


(iv)        a requirement that Executive relocate his primary work location by
more than 50 miles; or


(v)        any request or requirement by the Company that Executive take any
action or omit to take any action that is inconsistent with or in violation of
the Company’s ethical guidelines and policies as the same existed within the
120-day period prior to the Termination Date,


provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, Executive gives the Company written notice of such
event, (B) the Company fails to cure such event within thirty (30) days after
receipt of such written notice, and (C) the effective date of Executive’s
termination of employment is within 180 days following expiration of such cure
period.


(f)         In the event of termination of Executive’s employment, the sole
obligation of the Company shall be its obligation to make the payments called
for by Section 9(a) or Section 9(b) hereof, as the case may be, and the Company
shall have no other obligation to Executive or to his beneficiary or his estate,
except as specifically provided under the terms of any employee benefit plans or
programs maintained by the Company in which Executive then participates or any
other written agreement between Executive and the Company.


9

--------------------------------------------------------------------------------

(g)        Notwithstanding the foregoing provisions of this Section 9, the
Company shall not be obligated to make any payments to Executive under Section
9(a) hereof unless Executive has signed a release of claims in favor of the
Company substantially in the form attached hereto as Annex D (the “Release”),
all applicable consideration periods and rescission periods provided by law have
expired and Executive is in material compliance with the terms of this Agreement
and the Release as of the payment dates.


(h)         Notwithstanding any other provision of this Agreement, if the
Termination Date occurs upon or within twenty-four (24) months following a
Change of Control (as defined below), then Executive shall not be entitled to
severance pay and benefits under Section 9(a) above but shall receive the
payments and benefits set forth in this Section 9(h) (as applicable) without any
reduction pursuant to Section 9(a)(iii). If Executive’s employment with the
Company is terminated upon or within twenty-four (24) months following a Change
of Control (i) by the Company without Cause or (ii) by Executive for Good
Reason, then, subject to Section 9(g) above, and in addition to the Earned
Amounts, the Company shall pay to Executive an amount equal to two times the sum
of Executive’s annual Base Salary (without giving effect to any reduction that
is the basis for Executive’s resignation for Good Reason) plus Executive’s AIP
bonus at 100% of target, each as in effect as of the Termination Date. Such
amount shall be payable in a lump sum not later than 30 days following the
effective date of the release of claims provided in Section 9(g).


(i)          “Change of Control” shall have the meaning set forth in the Equity
Award attached as Annex B. With respect to any amount that is non-qualified
deferred compensation subject to Section 409A that becomes payable upon or in
connection with the occurrence of a Change of Control, a transaction shall not
be considered to constitute a Change of Control unless it also constitutes a
change in control event for purposes of Section 409A, and any transaction that
constitutes a change in control event for purposes of Section 409A shall be
considered a Change of Control.


(j)          Notwithstanding anything in this Agreement or any written or
unwritten policy of the Company to the contrary, (i) if it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement, any other agreement between the Company and
Executive or otherwise (a “Payment” or “Payments”),  would constitute a
parachute payment (“Parachute Payment”) within the meaning of Section 280G of
the Code and would, but for this Section 9(j), be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the Payments after payment of the Excise Tax to (ii)
the Net Benefit to Executive if the Payments are limited to the extent necessary
to avoid being subject to the Excise Tax. Only if the amount calculated under
(i) above is less than the amount under (ii) above will the Payments be reduced
to the minimum extent necessary to ensure that no portion of the Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
Payments net of all federal, state, local, foreign income, employment and excise
taxes. The Payments shall be reduced in a manner that maximizes Executive’s
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any determination required under this Section 9(j), including whether any
payments or benefits are Parachute Payments, shall be made by a
nationally-recognized accounting firm retained by the Company after consultation
with Executive and his advisers. Executive shall provide the Company with such
information and documents as the Company may reasonably request to enable the
accounting firm to make the determination required by this Section 9(j).   The
accounting firm’s determination shall be final and binding on the Company and
Executive.


10

--------------------------------------------------------------------------------

10.         Non-Competition/Non-Solicitation.  Executive acknowledges that the
Company has spent significant time, effort and resources protecting its
Confidential Information, including, without limitation, its trade secrets,
customer goodwill, and employee, supplier, and vendor relationships. During his
employment, Executive will have access to the Company’s Confidential
Information, and will have significant control and influence over the Company’s
customers, suppliers, vendors and employees. In order to protect the Company’s
Confidential Information, trade secrets, customer goodwill and the stability of
the Company’s workforce, and other legitimate business interests, Executive
agrees to the following covenants:


(a)          Non-Competition. During Executive’s employment with the Company or
any Affiliate and for a period of two (2) years following the termination of
such employment, whether initiated by Executive or the Company, Executive shall
not, either directly or indirectly on behalf of himself or any third party, own,
operate, lend money to, be a guarantor for, consult with, license intellectual
property to, render services as an employee or otherwise to, be a director or
officer of (or hold a position similar to a director or officer of), act as
agent for, or acquire or hold any interest in or otherwise invest in any person
or entity that engages in any business that competes with any segment, division
or portion of the Business then engaged in by the Company or any Affiliates from
time to time (including such products and services similar to or competitive
with any products or services being developed, produced and/or sold by the
Company or any of its Affiliates after the date of this Agreement), in whole or
in part, anywhere in the Restricted Area. For purposes of this Agreement,
“Restricted Area” means North America and any other geographic location where
the Company conducts the Business, or is actively planning to conduct the
Business, as of the Termination Date.


Notwithstanding the foregoing, nothing in this Section 10(a) prohibits or
otherwise restricts Executive from (i) owning or holding less than 1% of the
outstanding shares of any class of stock that is regularly traded on a
recognized domestic or foreign securities exchange or over the counter market,
(ii) investing in hedge or private equity funds or other similar alternative
investment vehicles as long as such investment represents less than 2% of the
equity interests in any such fund or vehicle and Executive does not play any
active role in the activities of the fund or vehicle, (iii) providing services
to an entity that does compete with the Business within the meaning of the
foregoing paragraph as long as the competitive lines of business represent in
the aggregate less than 10% of the revenue of such entity and Executive does not
supervise such lines of business at less than two levels above the active
day-to-day operations of the lines of business that compete with the business of
the Company, or (iv) providing services to an entity that does compete with the
Business in excess of the revenue threshold set forth in sub-clause (iii),
provided that Executive is employed in a division, unit or operating segment of
such business that is not directly or indirectly involved in any competitive
line of business, Executive has no supervisory or operational responsibility for
such competitive line(s) of business, and Executive and the new employer each
provide written assurances reasonably satisfactory to the Company describing
Executive’s expected role and confirming that Executive will not have
involvement in or responsibility for such competitive line(s) of business.


11

--------------------------------------------------------------------------------

(b)         Non-Solicitation of Customers and Suppliers. During Executive’s
employment with the Company or any Affiliate and for a period of two (2) years
following the termination of such employment, whether initiated by Executive or
the Company, Executive shall not, either directly or indirectly on behalf of
himself or any third party: (i) call on or solicit any customers for the purpose
of marketing or selling any products or services that are directly competitive
with products or services offered by the Company and its Affiliates, or for the
purpose of diverting to a competitor of the Company and its Affiliates any
business from the Company or any of its Affiliates; (ii) persuade or attempt to
persuade, or induce or attempt to induce, any actual or prospective customer, or
actual client, vendor, service provider, supplier, contractor or any other
person having material business dealings with the Company or any of its
Affiliates to cease doing business or otherwise transacting business with the
Company or any of its Affiliates or to reduce the amount of business it conducts
or will conduct with the Company; or (iii) call on or solicit any material
suppliers of the Company or any of its Affiliates; or (iv) otherwise interfere
with the relationship between the Company or any Affiliate and its actual or
prospective customers, or clients, vendors, service providers, or suppliers. 
Executive acknowledges that the Company has invested material time and resources
in the identification and qualification of its customers and/or suppliers and
that the identity, nature and details of its relationships with customers and/or
suppliers are unique and proprietary.  For purposes of this Agreement, a
“prospective customer” means (i) any person solicited by Executive on behalf of
the Company for any purpose relating to the Business at any time during
Executive’s employment with the Company, and in the case of termination, within
the twelve (12) month period immediately preceding the Termination Date and (ii)
any person solicited by the Company with Executive’s knowledge for any purpose
relating to the Business at any time during Executive’s employment with the
Company, and in the case of termination, within the twelve (12) month period
immediately preceding the Termination Date.


(c)          Non-Solicitation/No-Hire of Employees.  During Executive’s
employment with the Company or any Affiliate and for a period of two (2) years
following the termination of such employment, whether initiated by Executive or
the Company, Executive shall not, either directly or indirectly on behalf of
himself or any third party, hire, employ, engage, or attempt to employ or engage
any individual who is then a director or officer (or individual holding a
similar position) or employee of the Company or any of its Affiliates, or who at
any time during the one-year period prior to the Termination Date was an
employee of the Company or any Affiliate, or otherwise solicit, request, advise
or induce any such employee of the Company or any Affiliate to terminate or
otherwise adversely change its relationship with the Company or any Affiliate. 
The foregoing will not prohibit Executive from (i) soliciting or hiring any
individual who served at any time during the Employment Term as Executive’s
personal secretary and/or assistant, (ii) following Executive’s termination from
employment with the Company, serving solely as a reference for any employee of
the Company as long as in serving as a reference Executive does not take any
actions that encourages such employee to terminate the employee’s employment
with the Company, (iii) encouraging an employee to leave employment with the
Company in the good faith performance of Executive’s duties to the Company, for
example, as part of Executive’s responsibility to terminate an employee’s
employment, or (iv) general advertisement or solicitation for employment that is
not specifically directed at employees of the Company (provided, Executive does
not hire such a person).


12

--------------------------------------------------------------------------------

(d)         Reasonableness of Covenants. Executive agrees that the scope and
duration of Section 10 are reasonable and necessary to protect the Company’s
legitimate business interests. If, at any time, any term or provision contained
in Section 10 is finally adjudicated by a court or arbitrator of competent
jurisdiction as invalid or unenforceable, the parties hereby agree that the
court or arbitrator making this determination will have the power to reform the
scope and/or duration of the term or provision to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable which comes closest to
expressing the intention of the invalid or unenforceable term or provision; and
that such reformation will not impact the other provisions of this Agreement and
will be enforceable as so modified.


11.         Non-Disparagement. During Executive’s employment with the Company or
any Affiliate and for a period of two (2) years thereafter, to the fullest
extent permitted by law, Executive shall not make any statement that is
disparaging or reflects negatively upon the Company or its Affiliates, or any of
their officers, directors or employees, to, or that is likely to come to the
attention of, (a) any customer, vendor, supplier, distributor or other trade
related business relation of the Company or any of its Affiliates, (b) any
employee of the Company or its Affiliates, or (c) the media, or any member
thereof. Nothing in this Section 11 shall or shall be deemed to prevent or
impair Executive from (i) pleading or testifying, to the extent that he or she
reasonably believes such pleadings or testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested, (ii)
otherwise complying with legal requirements, (iii) enforcing any rights under
this Agreement, or (iv) taking any action Executive in good faith believes to be
necessary or appropriate in fulfilling his fiduciary responsibilities to the
Company or any Affiliate.


12.         Other Post-Termination Obligations.


(a)         Resignation from Positions. Immediately upon termination of
Executive’s employment with the Company for any reason, Executive will resign
from all positions then held as a director, officer or employee of the Company
or its Affiliates.


(b)          Return of Property. Upon termination of his employment with the
Company, or at such earlier time requested by the Company, Executive shall
promptly deliver to the Company any and all records and property of the Company
or its Affiliates in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, digital media, tables or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary
or other secret information of the Company or any of its Affiliates, and all
copies thereof, and keys, vehicles, access cards, access codes, passwords,
credit cards, personal computers, telephones and other electronic equipment
belonging to the Company or any of its Affiliates; provided, however, that
Executive may retain a copy of information solely relating to his personal
employment terms and arrangements with the Company.


(c)         Cooperation. Following termination of Executive’s employment with
the Company for any reason, Executive will, upon reasonable request of the
Company or its designee, respond to inquiries and cooperate with the Company in
connection with the transition of his duties and responsibilities for the
Company; consult with the Company regarding business matters that he was
directly and substantially involved with while employed by the Company; and be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that Executive then has or may have knowledge of by virtue of his
employment by or service to the Company or any of its Affiliates. In connection
with such cooperation requested by the Company, the Company shall reimburse
Executive for reasonable out-of-pocket costs incurred as a result of his
compliance with his obligations, and, with respect to such cooperation provided
by Executive following the first anniversary of the Termination Date, the
Company shall compensate Executive at an hourly or daily rate comparable to his
regular base salary rate in effect as of the Termination Date.


13

--------------------------------------------------------------------------------

(d)        Indemnification. As provided in the Company’s governing documents,
Executive shall be entitled to indemnification to the fullest extent permitted
by the Minnesota Business Corporation Act. Upon termination of Executive’s
employment, the Company will provide indemnification and insurance defense in
the same manner and to the same extent as provided to other former officers and
directors of the Company.




13.
Remedies.



(a)         Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 5, 6, 7, 10, 11 or 12 hereof. Accordingly, in the
event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.


(b)         Dispute Resolution. Except as provided in the last sentence of this
Section 13(b), in the event of any dispute between Executive and the Company
relating to this Agreement or Executive’s employment hereunder, before
proceeding with any legal claim or process Executive agrees to first notify the
Board in writing of the existence and nature of the dispute and to enter into
discussions in good faith to resolve such dispute. In the event that the parties
are unable to resolve such dispute within thirty (30) days after written notice
of the dispute was first given, either party may proceed with such claim in any
other manner permitted by law.  This Section 13(b) does not affect any rights
that Executive or the Company may have in law or equity to immediately seek
emergency or temporary injunctive and other equitable relief.




14.
Miscellaneous.



(a)          Taxes. The Company will deduct or withhold from any payment made or
benefit provided hereunder all federal, state and local taxes which the Company
is required or authorized by law to deduct or withhold therefrom or otherwise
collect in connection with the wages and benefits provided in connection with
Executive’s employment with the Company. This Agreement and the payments and
benefits provided hereunder are intended to satisfy, or be exempt from, the
requirements of Code Sections 409A(a)(2), (3) and (4), including current and
future guidance and regulations interpreting such provisions (“Section 409A”),
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement or the payments or benefits provided hereunder, it
is intended that this Agreement and such payments and benefits comply with the
deferral, payout and other limitations and restrictions imposed under Section
409A. Notwithstanding anything in this Agreement to the contrary, this Agreement
and the payments and benefits provided hereunder shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, if and to the extent required to comply with
Section 409A, (i) each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments; (ii) any
expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year, the reimbursement
of an eligible expense shall be made no later than the end of the year after the
year in which such expense was incurred, and the right to reimbursement shall
not be subject to liquidation or exchange for another benefit; and (iii) no
payment or benefit required to be paid under this Agreement on account of a
termination of Executive’s employment shall be made unless and until Executive
incurs a “separation from service” within the meaning of Section 409A. If
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting Executive to
the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under this Agreement during the six-month period
immediately following a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) shall not be paid during such period, but shall instead be
accumulated and paid in a lump sum on the first business day following the
earlier of (a) the date that is six months after the separation from service or
(b) Executive’s death.


14

--------------------------------------------------------------------------------

(b)        Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts of the District of Minnesota for the purpose of resolving all issues of
law, equity, or fact, arising out of or in connection with this Agreement. Any
action involving claims for interpretation, breach or enforcement of this
Agreement shall be brought in such courts.  Each party consents to personal
jurisdiction over such party in the state and/or federal courts of Minnesota and
hereby waives any defense of lack of personal jurisdiction or inconvenient
forum.


(c)          Waiver of Jury Trial.  To the fullest extent permitted under
applicable law, Executive and the Company expressly waive any and all rights to
a jury trial with respect to any dispute arising out of or in connection with
this Agreement.


(d)          Governing Law.  All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.


(e)          Entire Agreement. This Agreement (together with the documents
expressly referenced herein, including without limitation the AIP, the LTIP and
the Equity Awards) contains the entire agreement and understanding of the
parties concerning the initial terms and conditions of Executive’s employment
with the Company, and as of the Effective Date supersedes, terminates and
nullifies all prior commitments, agreements and understandings with respect to
such relationship between the parties, including without limitation the offer
letters to Executive from the Company dated September 3 and September 6, 2018.
The parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein.


15

--------------------------------------------------------------------------------

(f)          Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.


(g)         No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


(h)         Assignment. Neither party may, without the written consent of the
other, assign or delegate any of its rights or obligations under this Agreement,
except that the Company may, without the consent of Executive, assign or
delegate any of its rights or obligations under this Agreement to (i) any
corporation or other business entity with which the Company may merge or
consolidate, (ii) any corporation or other business entity to which the Company
may sell or transfer all or substantially all of its assets or capital stock or
equity, or (iii) any Affiliate. The Company shall require any successor to all
or substantially all of the business or assets of the Company to acknowledge and
assume this Agreement in writing. Upon such assignment and assumption, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the “Company” for purposes of all
terms and conditions of this Agreement, including this Section 14. If the
Company fails to obtain assumption of this Agreement from any successor in
writing or by operation of law, the Company will remain bound by this Agreement.


(i)         Representations, Warranties and Covenants. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement, including without limitation any employment,
consulting, confidentiality, non-competition, trade secret or similar agreement
to which Executive is a party, nor any judgment, order, decision or decree to
which Executive is subject. Executive warrants he is free to enter into this
Agreement and to perform the services contemplated herein. Executive is not
currently (and will not, to the best knowledge and ability of Executive, at any
time during employment with the Company be) subject to any conflicting
agreement, understanding, obligation, claim, litigation or condition from any
third party. Executive further agrees and covenants that he will not improperly
use or disclose in connection with Executive’s employment with the Company any
confidential, proprietary or trade secret information of any former employer or
third party, and will not bring onto Company premises or copy onto Company
equipment or systems any unpublished documents, data or information of any
former employer or third party.


(j)          Survival. The provisions of this Agreement that by their terms or
implications extend beyond the Employment Term, including without limitation
Sections 5, 6, 7, 9, 10, 11, and 12 of this Agreement, shall survive the
termination of the Employment Term and of Executive’s employment with the
Company for any reason.


(k)         Counterparts. This Agreement may be executed in two counterparts and
delivered by facsimile or other means of electronic communication, each of which
shall be deemed an original but both of which shall constitute but one
instrument.


16

--------------------------------------------------------------------------------

(l)          Notices. All notices, requests, demands or other communications
required by or otherwise with respect to this Agreement shall be in writing and
shall be deemed to have been duly given to the other party on the date delivered
when delivered personally, one (1) business day following the date when sent by
nationally recognized overnight delivery service for next business day delivery,
or three (3) business days following the date of postmark if sent by first-class
U.S. registered or certified mail, postage prepaid and return receipt requested,
provided in each case such notice is properly addressed to the applicable
addresses set forth below (or such other address as such party may indicate in
writing to the other party pursuant to this Section 14(l)):


If to the Company:
Deluxe Corporation
3680 Victoria Street North
Shoreview, MN 55126-2966
Attention: Chair, Board of Directors
Attention:  General Counsel


If to Executive:
Barry C. McCarthy
At the last known address in the personnel records of the Company.


(m)        Severability. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and this Agreement shall be
unaffected and shall continue in full force and effect.


(n)         Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.


Signature page follows


17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date set forth above.



 
DELUXE CORPORATION
     
/s/ Martyn Redgrave
 
By:
Martyn Redgrave
 
Its:
Chair, Board of Directors
     
EXECUTIVE
     
/s/ Barry C. McCarthy
 
Barry C. McCarthy



[Signature Page to Barry C. McCarthy Employment Agreement]



--------------------------------------------------------------------------------

Annex A


Member of the Board of Directors of:


·
FinTechAtlanta (Chairman; term ends 12/31/18)


·
The Carter Center;


·
Woodruff Arts Center;


·
Atlanta Metro Chamber;


·
Technology Association of Georgia; and


·
American Transaction Processors Coalition



Annex A-1

--------------------------------------------------------------------------------

Annex B



  DELUXE  
RESTRICTED STOCK UNIT
 
CORPORATION
 
AWARD AGREEMENT
 
AWARDED TO
 
AWARD DATE
TOTAL NUMBER OF
RESTRICTED STOCK
UNITS
         




1.
The Award.  Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby
grants to you as of the above Award Date the above number of restricted stock
units (“Units”) on the terms and conditions contained in this Restricted Stock
Unit Award Agreement (including the Addendum attached hereto, the “Agreement”)
and Deluxe’s 2017 Long Term Incentive Plan (the “Plan”), a copy of which has
been provided to you.  The Units are issued to you pursuant to Section 4(d) of
your Employment Agreement with Deluxe dated October ___, 2018 (the “Employment
Agreement”).  Each Unit will entitle you to acquire one share of Deluxe common
stock, par value $1.00 (“Common Stock”), when the restrictions applicable to
each Unit expire or terminate as provided below.  Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted to
you will be credited to an account in your name maintained by Deluxe.  This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured contingent obligation of
Deluxe.  Except as provided below, capitalized terms used but not defined in
this Agreement shall have the meanings given to them in the Plan.




2.
Vesting of Units.  The Units are subject to the restrictions contained in this
Agreement and the Plan for the Restricted Period (as defined below).  As used
herein, “Restricted Period” shall mean, with respect to each of the three
segments of the Units set forth below, a period commencing on the Award Date
and, subject to Section 4, ending with respect to each segment on its respective
vesting date:




 
Units subject to segment
 
Vesting Date
 
20% of total Units
 
First anniversary of Award Date
 
40% of total Units
 
Second anniversary of Award Date
 
40% of total Units
 
Third anniversary of Award Date



Subject to Sections 4 and 5, the restrictions on a segment shall lapse and the
applicable segment will vest and become non-forfeitable on the corresponding
vesting date, so long as your service to Deluxe has not previously ended.  In
addition, the Units shall continue to vest if your employment is terminated (i)
by Deluxe without Cause or by you for Good Reason on or prior to the second
anniversary of the Award Date, or (ii) by reason of Disability, so long as you
have (a) signed and not rescinded the Release and (b) you are in material
compliance with the restrictive covenants set forth in the Employment Agreement
or in any other written agreement between you and the Company.



3.
Restrictions.  The Units shall be subject to the following restrictions during
the Restricted Period:



(a)        The Units shall be subject to forfeiture to Deluxe as provided in
this Agreement and the Plan.


(b)        The Units may not be sold, assigned, transferred or pledged.  You may
not transfer the right to receive the Units, other than by will or the laws of
descent and distribution, and any such attempted transfer shall be void.


(c)        Shares to be issued in settlement of the Units will not be issued
until the Units vest and become distributable under the terms of this Agreement.


(d)        If cash or non-cash dividends or distributions are declared and paid
by Deluxe with respect to its Common Stock, then at the same time that such
dividends or distributions are paid to the shareholders you will have dividend
equivalents credited to your account with respect to your Units.  All such
dividend equivalents shall be held by Deluxe until the end of the applicable
Restricted Period associated with the underlying Shares to which such dividends
or distributions relate, less applicable income tax and social security tax
withholding. Any dividend equivalent payments paid with respect to any Units
shall be paid when, and only to the extent that, the underlying Units actually
vest and are settled in Shares. If the Units are forfeited, then all rights to
such dividend and distribution payments shall also be forfeited.


Annex B-1

--------------------------------------------------------------------------------

4.
Acceleration of Vesting.



(a)         In the event of your death any time during the Restricted Period,
all of the yet unvested Units will vest (i.e., the restrictions on the Units
shall lapse), the Restricted Period will end and the Units shall become
non-forfeitable as of the date of your death.


(b)        Notwithstanding any provision contained in this Agreement that would
result in Units vesting in full or in part at a later date, if, in connection
with any Change of Control, the acquiring Person, surviving or acquiring
corporation or entity, or an Affiliate of such corporation or entity, elects to
assume the obligations of Deluxe under this Agreement and to replace the Shares
issuable upon exercise of the Units with other equity securities that are listed
on a national securities exchange (including by use of American Depository
Receipts or any similar method) and are freely transferable under all applicable
federal and state securities laws and regulations, the Units then subject to
restriction shall continue to vest as set forth in Section 2, provided, however,
the Units shall vest in full and the Restricted Period will end if, within
twelve months of the date of the Change of Control:




(i)
Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by the Company or such other
employer without Cause,





(ii)
Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by you for Good Reason, or





(iii)
Vesting would otherwise occur on any earlier date as provided under this
Agreement.



In the event of any such Change of Control, the number of replacement equity
securities issuable under this Agreement shall be determined by the Committee in
accordance with Section 4(c) of the Plan.  In the event of any such Change of
Control, all references herein to the Units shall thereafter be deemed to refer
to the replacement equity securities, references to Deluxe shall thereafter be
deemed to refer to the issuer of such replacement equity securities, and all
other terms of this Agreement shall continue in effect except as and to the
extent modified by this subparagraph.


(c)       If the Change of Control does not meet the continuation or replacement
criteria specified in subparagraph 4(b) above or if your employment was
terminated prior to the Change of Control (i) by Deluxe without Cause or by you
for Good Reason on or prior to the second anniversary of the Award Date or (ii)
due to Disability, all Units then subject to restriction shall vest in full
immediately and the Restricted Period will end upon the Change of Control.



5.
Forfeiture.



(a)        Subject to the provisions of Section 2 or Section 4, in the event
your employment is terminated during the Restricted Period, or you engage in a
Forfeiture Activity (as defined below) during the Restricted Period, your rights
to all of the Units then subject to restrictions shall be immediately and
irrevocably forfeited.


(b)        If, at any time within 12 months after the date any portion of this
Award has vested, you engage in any Forfeiture Activity, then the value of the
Units received by you upon such distribution must be paid to Deluxe within 30
days of demand by Deluxe.  For purposes hereof, the value received by you shall
be determined by multiplying the number of Shares you received times the closing
price on the New York Stock Exchange of a Share on the applicable vesting date
(without regard to any subsequent increase or decrease in the fair market value
of such Units).


(c)        As used herein, you shall be deemed to have engaged in a “Forfeiture
Activity” if you fail to materially comply with the restrictive covenants
applicable to you under the Employment Agreement or in any other written
agreement between you and the Company, or if you are terminated by Deluxe for
Cause.


(d)        If any court of competent jurisdiction shall determine that the
foregoing forfeiture provisions are invalid in any respect, the court so holding
may limit such provisions in any manner which the court determines such that the
provision shall be enforceable against you.


(e)        By accepting this Agreement, and to the extent permitted by Section
409A (as defined below), you consent to a deduction from any amounts Deluxe owes
you from time to time (including amounts owed to you as wages or other
compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to you by Deluxe), to the extent of the amount you owe Deluxe under the
foregoing provisions.  Whether or not Deluxe elects to make any set-off in whole
or in part, if Deluxe does not recover by means of set-off the full amount you
owe, calculated as set forth above, you agree to pay immediately the unpaid
balance to Deluxe.


Annex B-2

--------------------------------------------------------------------------------

(f)         Nothing contained in this Section 5 shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of Deluxe), which are incorporated into this Agreement by
reference.


(g)        In the event that any Units vest but do not become distributable in
accordance with the terms of Section 2 above, such Units shall be forfeited.



6.
Delivery of Shares of Common Stock.  Subject to Section 5, after any Units vest
pursuant to Section 2 or Section 4, as applicable, Deluxe shall, as soon as
practicable (but no later than 74 days after the applicable vesting date), cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
share of Common Stock in payment and settlement of each vested Unit along with
any dividends or distributions referenced in Section 3(d).  Delivery of Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by Deluxe’s transfer agent
with a notice of issuance provided to you, or by the electronic delivery of the
Shares to a brokerage account you designate, and shall be subject to the tax
withholding provisions of Section 8 and compliance with all applicable legal
requirements as provided in the Plan, and shall be in complete satisfaction and
settlement of such vested Units.  If the Units that vest include a fractional
Unit, Deluxe shall round the number of vested Units to the nearest whole Unit
prior to issuance of Shares as provided herein.  In no event shall the timing of
your execution of a Release, directly or indirectly, result in you designating
the calendar year of the payment and settlement of the vested Units and any
related dividends or distributions, and if such payment and settlement is
subject to execution of a Release and could be made in more than one taxable
year, payment and settlement shall be made in the later taxable year.




7.
Rights.  The Units subject to this award do not entitle you to any rights of a
holder of Common Stock.  You will not have any of the rights of a shareholder of
Deluxe in connection with the grant of Units subject to this Agreement unless
and until Shares are issued to you upon settlement of the Units as provided in
Section 6.




8.
Income Taxes.  You are liable for any federal and state income taxes applicable
to this Agreement, and you acknowledge that you should consult with your own tax
advisor regarding the applicable tax consequences.  Upon the distribution of
Shares, you shall promptly pay to Deluxe the amount of all applicable taxes
required by Deluxe to be withheld or collected upon the distribution of the
Shares in settlement of the vested Units, such amount to be paid in cash or in
previously acquired Shares having a fair market value equal to the tax
withholding amount.  In the alternative, you may direct Deluxe to withhold from
Shares otherwise to be distributed the number of Shares having a fair market
value equal to the amount of all applicable taxes required by Deluxe to be
withheld upon the distribution of the Shares. You acknowledge that no Shares
will be distributed to you unless and until you have satisfied any obligation
for withholding taxes as provided in this Agreement.



Because the amounts due under this Agreement are deferred compensation subject
to Section 409A of the Internal Revenue Code (“Section 409A”),


(a)        any distribution or payment triggered on termination of employment
will only be payable to the extent the termination of employment qualifies as a
“separation from service” under Section 409A;


(b)        any distribution or payment triggered on termination of employment
will be subject to the six month delay requirement in Treasury Regulations §
1.409A-3(i)(2) to the extent that you are a specified employee as of your
separation from service; and


(c)        any amendments to this Agreement (including, but not limited to,
amendments with respect to time and form of payment) shall comply with the
requirements of Section 409A.



9.
Terms and Conditions.  This Agreement and the award of Units and the issuance of
Shares hereunder are subject to and governed by the provisions of the Plan.  In
the event there are any inconsistencies between this Agreement and the Plan, the
provisions of the Plan shall govern, as it may be amended or interpreted at
Deluxe’s discretion, to meet any applicable requirements of Section 409A of the
Internal Revenue Code.



By your acceptance of this restricted stock unit award, you agree to all of the
terms and conditions contained in this Agreement and in the Plan.  You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and Deluxe regarding the Units.


 
DELUXE CORPORATION
   

 
By:
 



Annex B-3

--------------------------------------------------------------------------------

ADDENDUM TO
RESTRICTED STOCK UNIT AWARD AGREEMENT


For the purposes hereof, the terms used herein shall have the following
meanings:


“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.


“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Cause” hereunder shall mean that one of the following events or conditions has
occurred:




(i)
your willful act or acts of dishonesty that result in your substantial gain or
personal enrichment at the expense of Deluxe;





(ii)
unlawful conduct or gross misconduct that is willful and deliberate on your part
and is or is reasonably likely to be injurious to the business, finances or
reputation of Deluxe;





(iii)
your conviction of, or your plea of guilty or no-contest to, a gross misdemeanor
involving moral turpitude or a felony;




  (iv)
your material breach of any terms, conditions or representations of the
Employment Agreement or of any material written policies of Deluxe, which
failure or breach, if curable, has not been cured by Executive to the reasonable
satisfaction of the Board within thirty (30) days after written notice thereof
to you by Deluxe.



For purposes of this Cause definition, no act or failure to act shall be treated
as “willful” unless done, or omitted to be done, by you not in good faith and
without the reasonable belief that your action or omission was in the best
interest of Deluxe.  Your termination for Cause shall be effective when approved
at a meeting of the Board (excluding you) based upon its determination that you
engaged in an act or omission set forth in a written notice delivered to you in
accordance with this Agreement that your employment will be terminated for Cause
and that such act or omission constitutes Cause.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied, to the
extent that it is also a change in control event:




(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or





(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or





(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.



Annex B-4

--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Disability” hereunder shall have the meaning set forth in the Employment
Agreement.


“Good Reason” hereunder shall mean the occurrence of any of the following
without your consent and not caused by you:




(i)
the assignment to you of any position and/or duties, or any other action by
Deluxe, that results in a material diminution in your position, authority,
duties or responsibilities, excluding any diminution attributable solely to the
fact that Deluxe is no longer a public company;





(ii)
any material reduction in your Base Salary or AIP (as such terms are defined in
the Employment Agreement) target opportunity (other than a reduction in Base
Salary made as part of an across-the-board reduction permitted by Section 4(a)
of the Employment Agreement);




 
(iii)
any material breach by Deluxe of the Employment Agreement, including but not
limited to a requirement that you report to anyone other than the Board or the
failure of any successor to all or substantially all of the business or assets
of Deluxe to assume the Employment Agreement in writing (other than in the case
of merger by which transfer of the Employment Agreement occurs by operation of
law), or any other written agreement between you and Deluxe;





(iv)
a requirement that you relocate your primary work location by more than 50
miles; or





(v)
any request or requirement by Deluxe that you take any action or omit to take
any action that is inconsistent with or in violation of Deluxe’s ethical
guidelines and policies as the same existed within the 120-day period prior to
the termination of your employment,



provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, you give Deluxe written notice of such event, (B) Deluxe
fails to cure such event within thirty (30) days after receipt of such written
notice, and (C) the effective date of your termination of employment is within
180 days following expiration of such cure period.


“Person” shall have the meaning defined in Section 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of Common Stock.


“Release” means a release in substantially the form attached to the Employment
Agreement as Annex D.


For all purposes of this Agreement “separation from service”, “specified
employee”, and “change in control event” shall have the meanings set forth in
Treasury Regulations §1.409A-1(h), §1.409A-1(i), and §1.409A-3(i)(5),
respectively, without regard to any of the optional provisions set forth in such
regulations, except that




(i)
for purposes of Treas. Reg. §1.409A-1(h)(1)(ii), an employee shall be considered
to have incurred a separation from service on the date on which it is reasonably
anticipated that the level of bona fide services the employee will perform after
such date (whether as an employee or as an independent contractor) will 
permanently decrease to less than 50 percent of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months); and





(ii)
for purposes of identifying specified employees the safe harbor definition of
compensation contained in Treas. Reg. §1.415(c)-2(d)(4) (compensation required
to be reported on Form W-2 plus elective deferrals) shall be used, and
compensation paid to a nonresident alien that is not effectively connected with
the conduct of a trade or business within the United States shall be excluded.



Annex B-5

--------------------------------------------------------------------------------

Annex C


DELUXE
NON-QUALIFIED STOCK OPTION AGREEMENT
CORPORATION
 




 
GRANTED TO
GRANT
DATE
# OF DELUXE CORP
COMMON SHARES
OPTION PRICE
PER SHARE
   
 

--------------------------------------------------------------------------------

EXPIRATION
DATE
   



1.
GRANT

Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby grants to you the
right to purchase the above stated number of shares of its common stock, par
value $1.00 per share, at the price stated above (the “Option”), on the terms
and conditions set forth in this award agreement (including the Addendum
attached hereto, the "Agreement") and Deluxe’s 2017 Long Term Incentive Plan
(the "Plan"), a copy of which has been provided to you.  This Option is issued
to you pursuant to Section 4(d) of your Employment Agreement with Deluxe dated
October ___, 2018 (the “Employment Agreement”).  Except as set forth below,
capitalized terms used but not defined in this Agreement shall have the meanings
given to them in the Plan.


2.
DURATION AND EXERCISABILITY

Except as set forth below, you may not exercise any portion of this Option prior
to one year from the date of grant set forth above (the "Grant Date"), and this
Option expires seven years after the Grant Date (the “Expiration Date”). 
Commencing one year after the Grant Date you may exercise this Option in
cumulative installments of 20% on and after the first anniversary of the Grant
Date, 40% on and after the second anniversary of the Grant Date, and 40% on and
after the third anniversary of the Grant Date, subject to your continued
employment with Deluxe or an Affiliate (collectively, the “Company”).  This
entire Option will vest earlier and become exercisable upon your Disability or
death.  In addition, this Option shall continue to vest in the event your
employment is terminated by the Company without Cause or by you for Good Reason
on or prior to the second anniversary of the Grant Date, so long as you have
signed and not rescinded the Release and you are in material compliance with the
restrictive covenants set forth in the Employment Agreement or in any other
written agreement between you and the Company.


Subject to Sections 3, 4 and 5, the vested and exercisable portion of this
Option may be exercised in whole or in part at any time during this Option term
by delivering a written or electronic notice of exercise to such party as may be
designated from time to time, and by providing for payment of the exercise price
of the Shares being acquired and any related withholding taxes.  The notice of
exercise must be in a form approved by Deluxe and state the number of Shares to
be purchased, the method of payment of the aggregate exercise price and the
directions for the delivery of the Shares to be acquired, and must be signed or
otherwise authenticated by the person exercising this Option.



3.
DISABILITY, DEATH OR TERMINATION

(a)        If you die while employed, the representative of your estate or your
heirs will have one year from the date of your death to exercise this Option.


(b)        If your employment terminates due to Disability, you will have one
year from the date of your termination to exercise this Option.


(c)        If your employment with the Company is terminated for Cause, the
entire unexercised portion of this Option will be canceled as of your last date
of employment.


(d)        Except as otherwise provided in Section 4, if your employment is
terminated by the Company without Cause or if you voluntarily terminate your
employment with the Company for Good Reason, you will have (i) three months from
the date of your termination to exercise that portion of this Option that is
then vested, if any, and (ii) three months from the date any portion of this
Option subsequently vests in accordance with Section 2 above to exercise that
portion of this Option.


(e)       If (i) you otherwise voluntarily terminate your employment with the
Company or (ii) except as otherwise provided in Section 4, if your employment is
terminated by the Company without Cause or if you voluntarily terminate your
employment with the Company for Good Reason after the second anniversary of the
Grant Date, you will have three months from the date of your termination to
exercise that portion of this Option that was vested as of your termination
date.


In no case, however, may this Option be exercised after the Expiration Date.


Annex C-1

--------------------------------------------------------------------------------

4.
ACCELERATION OF EXERCISABILITY UPON CHANGE OF CONTROL

(a)        Notwithstanding any installment or delayed exercise provision
contained in this Agreement that would result in this Option becoming
exercisable in full or in part at a later date, if, contemporaneously with any
“Change of Control” (as defined in the Addendum), the acquiring Person,
surviving or acquiring corporation or entity, or an affiliate of such
corporation or entity, elects to continue this Option in effect and to replace
the Shares issuable upon exercise of this Option with other equity securities
that are listed on a national securities exchange (including by use of American
Depository Receipts or any similar method) and are freely transferable under all
applicable federal and state securities laws and regulations, this Option shall
continue to vest as set forth in Section 2, provided however, that it shall
become immediately exercisable in full and, in the case of clauses (i) and (ii)
below shall remain exercisable for one year following the  termination of your
employment with the Company, if, within twelve months of the date of the Change
of Control:




(i)
Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by the Company or such other
employer without Cause,





(ii)
Your employment with the Company (or any successor company or affiliated entity
with which you are then employed) is terminated by you for Good Reason, or





(iii)
Any earlier date vesting would otherwise occur as provided under this Agreement.



In the event of any such Change of Control, the number of replacement equity
securities issuable upon exercise of this Option shall be determined by the
Committee in accordance with Section 4(c) of the Plan.  In the event of any such
Change of Control, references to Deluxe shall thereafter be deemed to refer to
the issuer of such replacement equity securities, and all other terms of this
Option shall continue in effect except as and to the extent modified by this
subparagraph.


(b)        If the Change of Control does not meet the continuation or
replacement criteria specified in subparagraph 4(a) above or if your employment
was terminated by Deluxe without Cause or by you for Good Reason on or prior to
the second anniversary of the Grant Date but prior to the Change of Control,
this Option shall become fully vested and exercisable for such a period of time
prior to the effective time of the Change of Control as is deemed fair and
equitable by the Committee and shall terminate at the effective time of the
Change of Control.


5.
FORFEITURE OF OPTION AND OPTION GAIN RESULTING FROM CERTAIN ACTIVITIES

(a)        If you engage in any Forfeiture Activity (as defined below) then (i)
this Option shall immediately terminate effective as of the date any such
activity first occurred, and (ii) if the Forfeiture Activity occurred at any
time within 12 months after the date that you have exercised any portion of this
Option, any gain received by you pursuant to the exercise of this Option must be
paid to Deluxe within 30 days of demand by Deluxe.  For purposes hereof, the
gain on any exercise of this Option shall be determined by multiplying the
number of shares purchased pursuant to this Option times the excess of the
closing price on the New York Stock Exchange of a share of Deluxe’s common stock
on the date of exercise (without regard to any subsequent increase or decrease
in the fair market value of such Shares) over the exercise price.


(b)       As used herein, you shall be deemed to have engaged in a “Forfeiture
Activity” if you fail to materially comply with the covenants applicable to you
under the Employment Agreement, the Release or any other written agreement
between you and the Company or if you are terminated by the Company for Cause.


(c)        If any court of competent jurisdiction shall determine that the
foregoing forfeiture provisions are invalid in any respect, the court so holding
may limit such provisions in any manner which the court determines such that the
provisions shall be enforceable against you.


(d)        By accepting this Agreement, you consent to a deduction from any
amounts the Company owes you from time to time (including amounts owed to you as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to you by Company), to the extent of the amounts you owe the
Company under the foregoing provisions.  Whether or not the Company elects to
make any set-off in whole or in part, if Company does not recover by means of
set-off the full amount you owe, calculated as set forth above, you agree to pay
immediately the unpaid balance to the Company.


(e)        Nothing contained in this Section 5 shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of the Company), which are incorporated into this Agreement
by reference.


6.
DELIVERY OF SHARES

As soon as practicable after the Company receives the notice of exercise and
payment of the exercise price as provided above, and has determined that all
other conditions to exercise, including satisfaction of withholding tax
obligations and compliance with applicable laws as provided in the Plan, have
been satisfied, it shall deliver to the person exercising this Option, in the
name of such person, the Shares being purchased, as evidenced by issuance of a
stock certificate or certificates, electronic delivery of such Shares to a
brokerage account designated by such person, or book-entry registration of such
Shares with the Company’s transfer agent.  The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith.  All Shares so
issued shall be fully paid and nonassessable.


Annex C-2

--------------------------------------------------------------------------------

7.
INCOME TAXES

You are liable for any federal and state income or other taxes applicable upon
exercise of this Option under this Agreement, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences.  Upon the issuance of Shares to you upon exercise of this Option,
you shall promptly pay to Deluxe in cash, or in previously acquired Shares
having a fair market value equal to the amount of all applicable taxes required
by Deluxe to be withheld or collected upon exercise of this Option.  In the
alternative, you may direct Deluxe to withhold from Shares otherwise to be
distributed the number of Shares having a fair market value equal to the amount
of all applicable taxes required by Deluxe to be withheld under the distribution
of the Shares.  You acknowledge that no Shares will be distributed to you unless
and until you have satisfied any obligation for withholding taxes as provided in
this Agreement.



8.
TERMS AND CONDITIONS

This Agreement does not guarantee your continued employment or, subject to the
provisions of any other written agreement between you and Deluxe or its
Affiliates (including but not limited to the Employment Agreement), alter the
right of Deluxe or its Affiliates to terminate your employment at any time.  You
have no rights in the Shares subject to this Option until such shares are
received upon exercise of this Option.  This Option is issued pursuant to the
Plan and is subject to its terms.  In the event of any conflict between the
provisions of the Plan and this Agreement (which includes the Addendum to this
Agreement), the provisions of the Plan shall prevail.


By your acceptance of this option award, you agree to all of the terms and
conditions contained in this Agreement and in the Plan.  You acknowledge that
you have received and reviewed these documents and that they set forth the
entire agreement between you and Deluxe regarding your right to purchase Shares
pursuant to this Option.



 
DELUXE CORPORATION
         
By
 




 
   RETAIN THIS DOCUMENT FOR YOUR RECORDS



Annex C-3

--------------------------------------------------------------------------------

ADDENDUM TO
NON-QUALIFIED STOCK OPTION AGREEMENT


For the purposes hereof the terms used herein shall have the following meanings:


"Affiliate" shall mean a company controlled directly or indirectly by Deluxe,
where "control" shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.


"Beneficial Owner" shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Cause” hereunder shall mean that one of the following events or conditions has
occurred:




(i)
your willful act or acts of dishonesty that result in your substantial gain or
personal enrichment at the expense of Deluxe;





(ii)
unlawful conduct or gross misconduct that is willful and deliberate on your part
and is or is reasonably likely to be injurious to the business, finances or
reputation of Deluxe;





(iii)
your conviction of, or your plea of guilty or no-contest to, a gross misdemeanor
involving moral turpitude or a felony; or





(iv)
your material breach of any terms, conditions or representations of the
Employment Agreement or of any material written policies of Deluxe, which
failure or breach, if curable, has not been cured by Executive to the reasonable
satisfaction of the Board within thirty (30) days after written notice thereof
to you by Deluxe.



For purposes of this Cause definition, no act or failure to act shall be treated
as “willful” unless done, or omitted to be done, by you not in good faith and
without the reasonable belief that your action or omission was in the best
interest of Deluxe.  Your termination for Cause shall be effective when approved
at a meeting of the Board (excluding you) based upon its determination that you
engaged in an act or omission set forth in a written notice delivered to you in
accordance with the Employment Agreement that your employment will be terminated
for Cause and that such act or omission constitutes Cause.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:




(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or





(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or





(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.



Annex C-4

--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Disability” hereunder shall have the meaning set forth in Deluxe’s group
long-term disability plan applicable to you for purposes of eligibility for
long-term disability benefits; provided, if no such plan or definition exists,
then “Disability” shall mean your inability to perform on a full-time basis the
duties and responsibilities of your position with Deluxe by reason of your
illness or other physical or mental impairment or condition, if such inability
continues for an uninterrupted period of 120 days or more during any 180-day
period.  A period of inability shall be “uninterrupted” unless and until you
return to full-time work for a continuous period of at least thirty (30) days.


 “Good Reason” hereunder shall mean the occurrence of any of the following
without your consent and not caused by you:



  (i)
the assignment to you of any position and/or duties, or any other action by
Deluxe, that results in a material diminution in your position, authority,
duties or responsibilities, excluding any diminution attributable solely to the
fact that Deluxe is no longer a public company;





(ii)
any material reduction in your Base Salary or AIP (as such terms are defined in
the Employment Agreement) target opportunity (other than a reduction in Base
Salary made as part of an across-the-board reduction permitted by Section 4(a)
of the Employment Agreement);





(iii)
any material breach by Deluxe of the Employment Agreement, including but not
limited to a requirement that you report to anyone other than the Board or the
failure of any successor to all or substantially all of the business or assets
of Deluxe to assume the Employment Agreement in writing (other than in the case
of merger by which transfer of the Employment Agreement occurs by operation of
law), or any other written agreement between you and Deluxe;





(iv)
a requirement that you relocate your primary work location by more than 50
miles; or





(v)
any request or requirement by Deluxe that you take any action or omit to take
any action that is inconsistent with or in violation of Deluxe’s ethical
guidelines and policies as the same existed within the 120-day period prior to
the termination of your employment,



provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, you give Deluxe written notice of such event, (B) Deluxe
fails to cure such event within thirty (30) days after receipt of such written
notice, and (C) the effective date of your termination of employment is within
180 days following expiration of such cure period.


"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.


“Release” means a release in substantially the form attached to the Employment
Agreement as Annex D.


Annex C-5

--------------------------------------------------------------------------------

Annex D


Form of Release


RELEASE


This Release is entered into by me and Deluxe Corporation in connection with my
separation from employment, as a condition of receiving severance pay and
benefits under my Employment Agreement.


1.           Definitions.  I intend all words used in this Release to have their
plain meanings in ordinary English.  Specific terms that I use in this Release
have the following meanings:




A.
Release means this Release.





B.
Termination Date means _______________.





C.
I, me, and my include both me (Barry C. McCarthy) and anyone who has or obtains
any legal rights or claims through me.





D.
Deluxe means Deluxe Corporation, any company or organization related to Deluxe
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Deluxe Corporation.





E.
Company means Deluxe; the present and past officers, directors, managers,
committees, members, and employees of Deluxe; any company providing insurance to
Deluxe in the present or past; the present and past employee benefit plans
sponsored or maintained by Deluxe (other than multiemployer plans) and the
present and past fiduciaries of such plans; the attorneys for Deluxe; and anyone
who has acted on behalf of Deluxe or on instructions from Deluxe.





F.
Employment Agreement means the Employment Agreement between me and Deluxe
entered into as of October 14, 2018.





G.
Consideration means the separation pay and benefits identified in [Section 9(a)]
OR [Section 9(h)] of the Employment Agreement, subject to me satisfying all of
the conditions for payment identified in the Employment Agreement.





H.
My Claims mean all of my rights that I now have to any relief of any kind from
the Company arising out of or relating to my employment with Deluxe, including
without limitation:





1.
all claims arising out of or relating to the termination of that employment;





2.
all claims arising out of or relating to the statements, actions, or omissions
of the Company;



Annex D-1

--------------------------------------------------------------------------------


3.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
42 U.S.C. § 1981, the Employee Retirement Income Security Act, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the Family Medical
Leave Act, the Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information
Nondiscrimination Act, the Fair Credit Reporting Act, and workers’ compensation
non-interference or non-retaliation statutes;





4.
all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;





5.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, expense reimbursements, and vacation pay;





6.
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;





7.
any claim that a past unlawful decision has or has had a continuing effect on my
compensation; and





8.
all claims for attorneys’ fees, costs, and interest.



However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
Release, (iii) any claims to receive the Consideration (subject to the terms and
conditions set forth in this Release and the Employment Agreement), (iv) any
rights I have pursuant to COBRA, (v) any rights I have to vested benefits under
any employee benefit plan sponsored by Deluxe in which I participated during my
employment with the Company, (vi) any right I have as a shareholder of Deluxe
(including but not limited to rights to vested equity awards granted to me
during my employment), or (vii) any rights that I may have to indemnification
from Deluxe as a current or former officer or director of Deluxe, including
without limitation indemnification rights under applicable laws, the charter
documents of Deluxe, or any liability insurance policy maintained by Deluxe.


2.           Termination of Employment.  I hereby confirm that my employment
with Deluxe ended effective as of the Termination Date.  This also confirms my
resignation from any and all other positions I have held with Deluxe effective
as of the Termination Date.


3.          Consideration.  I am entering into this Release as a condition of
receiving the Consideration.  I will receive the Consideration from Deluxe in
accordance with this Release and the Employment Agreement provided I sign and do
not rescind this Release as provided below and otherwise satisfy all other
conditions to such receipt under this Release and the Employment Agreement.  I
understand and acknowledge that the Consideration is in addition to anything of
value that I would be entitled to receive from Deluxe if I did not sign this
Release or if I revoked this Release.


Annex D-2

--------------------------------------------------------------------------------

4.           Release of My Claims.  In exchange for the Consideration, I give up
and release all of My Claims.  I will not make any demands or claims against the
Company for compensation or damages relating to My Claims. The Consideration
that I am receiving is a fair compromise for the release of My Claims and my
agreement to the other terms of this Release. I understand and agree that, with
the exception of money provided to me by a governmental agency as an award for
providing information, I am not entitled to receive any money or other relief in
connection with My Claims, regardless of who initiated or filed the charge or
other proceeding.


5.          Withholding and Tax Matters.  I understand that Deluxe will deduct
from any payments made to me under this Release any withholding or other taxes
which Deluxe is authorized to deduct, if any, under applicable law.


6.           Additional Agreements and Understandings.  Even though Deluxe will
provide the Consideration for me to settle and release My Claims, the Company
does not admit that it is responsible or legally obligated to me.  In fact, the
Company denies that it is responsible or legally obligated to me for My Claims,
denies that it engaged in any unlawful or improper conduct toward me, and denies
that it treated me unfairly.


7.          Acknowledgment of Continuing Obligations Under My Employment
Agreement.  I hereby acknowledge and confirm that I remain bound by all
continuing terms of my Employment Agreement that survive the termination of my
employment with Deluxe, including, but not limited to, all such obligations
under Sections 5, 7, 10, 11, and 12 of my Employment Agreement.


8.          Return of Property.  I represent that I have complied in all
material respects with all of my obligations under Section 12(b) of the
Employment Agreement.  I agree that if I later discover any additional Company
property or in my possession or control, I will promptly return such property to
Deluxe.


9.           Deluxe Non-Disparagement.  Subject to my signing and not rescinding
this Release, Deluxe will instruct its directors and executive officers not to,
for a period of two (2) years following the Termination Date, make any statement
that is disparaging or reflects negatively upon me or any of my past or present
activities.  Nothing in this Section 9 shall or shall be deemed to prevent or
impair any person from (i) pleading or testifying, to the extent that he or she
reasonably believes such pleadings or testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested, (ii)
otherwise complying with legal requirements, (iii) enforcing any rights under
this Release or the Employment Agreement, or (iv) taking any action such person
in good faith believes to be necessary or appropriate in fulfilling his or her
fiduciary responsibilities to the Company.


10.        Permitted Communications.  I understand that nothing in this Release
is intended to prevent me from filing a charge with the United States Equal
Employment Opportunity Commission or any other governmental agency, providing
information to a governmental agency, participating in an investigation
conducted by a governmental agency, or responding to a subpoena or other court
order.


11.         Advice to Consult with an Attorney.  I understand and acknowledge
that I am hereby being advised by the Company to consult with an attorney prior
to signing this Release.  My decision whether to sign this Release is my own
voluntary decision made with full knowledge that the Company has advised me to
consult with an attorney of my own choosing.


12.         Period to Consider this Release.  I understand that I have
twenty-one (21) [or 45] days from the date I receive this Release or my
Termination Date, whichever is later and not counting the day I receive this
Release or my Termination Date (as applicable), to consider whether I wish to
sign this Release.  I understand that I may not sign this Release prior to my
Termination Date and that if I do so it will not be effective and I will not be
entitled to the Consideration.  If I sign this Release before the end of the
21-day [or 45-day] consideration period, it will be my voluntary decision to do
so because I have decided that I do not need any additional time to decide
whether to sign this Release.  I agree that any changes made to this Release
before I sign it, whether material or immaterial, will not restart the 21-day
[or 45-day] consideration period.


Annex D-3

--------------------------------------------------------------------------------

13.         My Right to Revoke this Release.  I understand that I may revoke
this Release at any time within fifteen (15) days after I sign it, not counting
the day upon which I sign it.  This Release will not become effective or
enforceable unless and until the 15-day revocation period has expired without my
revoking it.


14.         Procedure for Accepting and Revoking this Release.  To accept the
terms of this Release, I must deliver the Release, after I have signed and dated
it, to Deluxe by hand or by mail within the 21-day [or 45-day] period that I
have to consider this Release.  To revoke my acceptance of this Release, I must
deliver a written, signed statement that I revoke my acceptance to Deluxe by
hand or by mail within the 15-day revocation period.  All deliveries must be
made to Deluxe at the following address:


Deluxe Corporation
3680 Victoria Street North
Shoreview, MN  55126-2966
Attn:  Chair, Board of Directors
Attn:  General Counsel


If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Deluxe at the address stated above.


15.         Interpretation of this Release.  This Release should be interpreted
as broadly as possible to achieve my intention to resolve all of My Claims
against the Company.  If this Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this Release will
remain in full force and effect with respect to all the rest of My Claims.


16.        Medicare Status.  I represent and warrant that I am not enrolled in
the Medicare program, was not enrolled in the Medicare program at the time My
Claims arose or anytime thereafter through the date of this Release, and have
not received Medicare benefits for medical services or items related to, arising
from, or in connection with My Claims.  I represent and warrant that no Medicaid
payments have been made to or on behalf of me and that no liens, claims,
demands, subrogated interests, or causes of action of any nature or character
exist or have been asserted arising from or related to My Claims.  I further
agree that I, and not the Company, shall be responsible for satisfying all such
liens, claims, demands, subrogated interests, or causes of action that may exist
or have been asserted or that may in the future exist or be asserted.


17.         Indemnification.  To the extent that my representations and
warranties related to my Medicare status, Medicaid payments, or receipt of
medical services are inaccurate, not current, or misleading, I will indemnify
and hold harmless the Company from any and all claims, demands, liens,
subrogated interests, and causes of action of any nature or character that have
been or may in the future be asserted by Medicare, the Centers for Medicare &
Medicaid Services, a Coordination of Benefits Contractor, a Medicare Secondary
Payer Recovery Contractor, persons or entities acting on behalf of Medicare or
Medicaid, or any other person or entity, arising from or related to the
Agreement, the payment of any consideration pursuant to the Agreement, any
conditional payments made by Medicare, or any medical expenses or payments
arising from or related to My Claims that are subject to the Agreement,
including but not limited to:  (a) all claims and demands for reimbursement of
conditional payments or for damages or double damages based upon any failure to
reimburse Medicare for conditional payments; (b) all claims and demands for
penalties based upon any failure to report, late reporting, or other
noncompliance with or violation of Section 111 of the Medicare, Medicaid, and
SCHIP Extension Act of 2007; and (c) all Medicaid liens.  This indemnification
obligation includes all damages, double damages, fines, penalties, attorneys’
fees, costs, interest, expenses, and judgments incurred by or on behalf of the
Company in connection with such claims, demands, liens, subrogated interests, or
causes of action.


Annex D-4

--------------------------------------------------------------------------------

18.        Governing Law; Jurisdiction.  This Release shall be governed by and
construed in accordance with the internal laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Minnesota or any other jurisdiction) that would cause the application
of laws of any jurisdiction other than those of the State of Minnesota.  Any
legal suit, action or proceeding arising out of or based upon this Release or
the transactions contemplated hereby may be instituted in the federal courts of
the United States of America or the courts of the State of Minnesota in each
case located in the city of Minneapolis and County of Hennepin, and I
irrevocably submit to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.  I hereby irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.


19.        Entire Agreement.  I agree that this Release contains all the
agreements between me and the Company with regard to the matters stated herein
and supersedes all prior written or oral understandings or agreements, express
or implied, with regard to the matters stated herein; provided, however that my
Employment Agreement and any qualified employee benefit plans sponsored by
Deluxe in which I am a participant each shall remain in effect in accordance
with their terms.  This Release may be amended only in writing, signed by me and
an authorized representative of Deluxe.


20.         My Representations.  I am legally able and entitled to receive the
Consideration being provided to me in settlement of My Claims.  I have not been
involved in any personal bankruptcy or other insolvency proceedings at any time
since I began my employment with Deluxe.  No child support orders, garnishment
orders, or other orders requiring that money owed to me by Deluxe be paid to any
other person are now in effect.


Other than the Consideration, which I understand is payable only if I satisfy
all conditions described herein, I represent and confirm that I have been fully
paid for all wages, overtime, vacation, commissions, bonuses, and other
compensation that I earned during my employment with Deluxe.  I have read this
Release carefully.  I understand all of its terms.  In signing this Release, I
have not relied on any statements or explanations made by the Company except as
specifically set forth in this Release.  I am voluntarily releasing My Claims
against the Company.  I intend this Release to be legally binding.


Dated:
             
Barry C. McCarthy
        
Dated:
   
DELUXE CORPORATION
         

 
By:
 
 
  Its    



Annex D-5

--------------------------------------------------------------------------------